Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

STATE OF NORTH CAROLINA

WAKE COUNTY

LEASE MODIFICATION AGREEMENT NO. 2

THIS LEASE MODIFICATION AGREEMENT NO. 2 (this “Agreement”) is made and entered
into as of the 22d day of October, 2019, by and between Phoenix Limited
Partnership of Raleigh, a Delaware limited partnership (“Landlord”), and
Phreesia, Inc., a Delaware corporation (“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant entered into the Lease Agreement dated December 9,
2016 (the “Original Lease”), pursuant to which Tenant leases Suite 1400
containing approximately 13,449 square feet of space (the “Leased Premises”) in
the building known as Two Hannover Square and located at 434 Fayetteville
Street, Raleigh, North Carolina 27601 (the “Building”); and

WHEREAS, Landlord and Tenant entered into Lease Modification Agreement No. 1
(“Amendment No. 1”), pursuant to which the Commencement Date was established
(the Original Lease and Amendment No. 1 are incorporated here by reference and
collectively referred to as the “Lease”); and

WHEREAS, Tenant wants to expand into 2,671 square feet of space on the
fourteenth floor of the Building and extend the Term for one year, and Landlord
and Tenant want to document the expansion and extension.

NOW, THEREFORE, Landlord and Tenant agree as follows:

1. Leased Premises. Effective as of the Expansion Space Commencement Date,
Section 1.01 of the Lease (Leased Premises) and Subsection 2.01(b) of the Lease
are amended to provide that the “Leased Premises” contain approximately 16,120
square feet, including the 2,671 square feet on the fourteenth floor (the
“Expansion Space”), as shown on the attached Exhibit A. After the Expansion
Space Commencement Date, the Leased Premises is as described on the attached
Exhibit A-l which replaces Exhibit A-l in the Lease, and the Expansion Space
will become part of Suite 1400.

2. Basic Lease Provisions. Section 2.01 of the Lease is amended as follows:

 

  A.

Effective as of the Expansion Space Commencement Date, Subsection 2.01(b) of the
Lease (Square Feet Area) is amended to be “16,120”.

 

  B.

Base Rent. The Base Rent chart in Subsection 2.01(d) of the Lease is amended to
be as follows: (see following page)

 

Page 1



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

Date(s)

   Price Per
Square Foot,
per annum
(rounded)   Square
Feet   Annual (or for
time period noted)
Base Rent   Monthly
Base Rent

[***]

   [***]   [***]   [***]   [***]

[***]

   [***]   [***]   [***]   [***]

[***]

   [***]   [***]   [***]   [***]

[***]

   [***]   [***]   [***]   [***]

[***]

   [***]   [***]   [***]   [***]

[***]

   [***]   [***]   [***]   [***]

Tenant continues to be liable for Additional Rent in accordance with Article
Four of the Lease.

 

  C.

Term. Subsection 2.01(g) (Term) is amended to add one year to the Term.

 

  D.

Expiration Date. Subsection 2.01(h) is amended to change the Expiration Date to
August 31, 2023.

3. Commencement. Section 3.02 of the Lease (Commencement) is amended to add (c):
The Expansion Space Commencement date is the date that the appropriate municipal
agency inspects and approves Expansion Space for occupancy as is evidenced by a
temporary, conditional or permanent certificate of completion. The date of the
certificate of completion may be the date that it is processed, rather than the
date of the municipality’s inspection and approval. The Expansion Space
Commencement Date is targeted to be January 1, 2020. If the Expansion Space
Commencement Date is not January 1, 2020, the parties shall enter an amendment
to the Lease documenting the actual Expansion Space Commencement Date and
adjusting any other dates as necessary. If the Expansion Space Commencement Date
is not January 1, 2020, due to Tenant Delays as defined in the attached
Exhibit B, Tenant’s Base Rent obligation shall commence on January 1, 2020, in
accordance with the Base Rent chart provided in this Agreement, but Tenant’s
right to occupy Expansion Space shall not occur until a certificate of occupancy
is issued.

4. Tenant Improvements. The attached Exhibit B and B-1 are incorporated into the
Lease for the purpose of making improvements to the Expansion Space.

5. First Offer Right. Exhibit H to the Lease, entitled First Offer Right, is
deleted and replaced with the attached Exhibit H (First Offer Right).

6. Brokerage. Landlord and Tenant each represent to the other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Agreement except for Capital Associates Management, LLC,
Landlord’s broker. No commission or fee is due to Landlord’s broker with respect
to this Agreement.

7. Affirmation of Lease. Except as expressly modified in this Agreement, the
original terms and conditions of the Lease remain in full force and effect.
Capitalized terms used in this Agreement but not defined have the definition
given them in the Lease.

8. Binding Agreement. This Agreement is binding upon Landlord and Tenant, and
their legal representatives, successors and permitted assigns. This Agreement
inures to the benefit of Landlord and Tenant, and their representatives,
successors and permitted assigns.

 

Page 2



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

9. Counterparts and Electronic Signatures. This Agreement may be signed in
counterparts. Each counterpart is considered an original and when taken together
one and the same agreement. Signatures of this Agreement that are transmitted by
electronic mail, facsimile or similar means are valid.

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
instrument to be signed by their duly authorized representatives, on the day and
year first above written.

 

LANDLORD: Phoenix Limited Partnership of Raleigh, a Delaware limited partnership
By:   Acquisition Group Inc., Its Managing General Partner By:  

[***]

[***]   TENANT: Phreesia, Inc., a Delaware corporation By:  

/s/ Thomas Altier

Name:   Thomas Altier Title:   CFO

 

Page 3



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

EXHIBIT A

THE EXPANSION SPACE

434 Fayetteville Street

Raleigh, North Carolina 27601

[***]

 

Page 4



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

EXHIBIT A-1

THE LEASED PREMISES

434 Fayetteville Street, Suite 1400

Raleigh, North Carolina 27601

[***]

 

Page 5



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

EXHIBIT B

WORKLETTER

 

1)

Existing Condition and Tenant Improvements. The condition of the Leased Premises
as of the date of this Lease, as is and with all faults, shall be deemed the
“Existing Condition”. All demolition of and improvements made to the Existing
Condition of the Expansion Space in accordance with the Schematic Space Plan and
Plans (both defined below) shall be deemed the “Tenant Improvements”.

 

2)

Allowance. Landlord shall provide Tenant with a tenant improvement allowance in
the amount not to exceed [***] (or [***] per Expansion Space square foot) (the
“Allowance”), to pay for the costs and expenses incurred by Landlord for the
design and construction of the Tenant Improvements. The costs and expenses shall
include, but not be limited to, the costs and expenses of any (i) design and
construction services related to architectural, plumbing, mechanical and
electrical trades, (ii) demolition work, and (iii) construction administration
services provided by Landlord’s architect and consulting engineers. Costs and
expenses shall also include a construction management fee for Landlord of [***]
of the total cost of the Tenant Improvements and all costs associated with any
contractor’s general conditions, permits (including any new or changes to
development, facility or transportation impact fees), taxes, insurance and fees.

 

3)

Design. Landlord shall cause an architect and one or more engineers, each of
whom shall be designated by Landlord in its sole discretion, to consult with
Tenant and to prepare architectural, plumbing, mechanical and electrical plans
that are (i) consistent with the “Schematic Space Plan” for the Expansion Space,
which is attached hereto as Exhibit B-l, (ii) sufficiently detailed for pricing,
approval and construction of the Tenant Improvements, and (iii) subject to
Landlord’s approval, in its sole discretion (the “Detailed Plans”). All
millwork, partitions, doors, hardware, ceiling tile, window coverings, plumbing,
HVAC, lighting fixtures, switches, outlets and life safety items shall be
designed in Landlord’s standard manner. Carpet and paint shall be selected and
designed in Landlord’s standard manner and from Landlord’s standard finishes,
unless otherwise agreed to by Landlord, in accordance with Section 4 herein.
Landlord intends to reuse existing materials to the extent possible, including
doors, frames, hardware, lights, ceiling tile and millwork. Tenant shall furnish
to Landlord all other information and technical data reasonably necessary for
the preparation of the Detailed Plans within five (5) days of Landlord’s request
therefor, or as otherwise agreed to by Tenant and Landlord, so as not to delay
the design, pricing, approval and construction of the Tenant Improvements by the
Target Commencement Date. Tenant has authorized Amy Van Duyn (“Tenant’s
Representative”) to represent Tenant for all purposes related to the design and
construction of the Tenant Improvements, including approval of the Plans and any
Change Orders (as defined below), and approval by Tenant’s Representative shall
constitute approval by Tenant.

 

4)

Approval of Plans and Cost. Landlord shall cause a general contractor or
contractors designated by Landlord, at its sole discretion, to prepare detailed
pricing of construction of the Tenant Improvements pursuant to the Detailed
Plans. Landlord shall submit to Tenant for Tenant’s approval (i) the Detailed
Plans and (ii) an itemized cost statement of all design and construction costs
related to the Tenant Improvements (the “Cost Statement”). Within five
(5) business days after its receipt of the Detailed Plans and Cost Statement,
Tenant shall approve the Detailed Plans and the Cost Statement in writing,
subject to any modifications or changes in the Detailed Plans requested by
Tenant. Landlord, in its sole discretion, shall retain final approval rights for
the Detailed Plans. After Tenant’s approval of the Detailed Plans and the Cost
Statement, or in the event Tenant does not respond to Landlord within such five
(5) business day period, the Detailed Plans and the Cost Statement shall be
deemed to be approved by Tenant, and such approved Detailed Plans shall be
thereafter deemed the “Plans”. Notwithstanding anything to the contrary
contained herein, if the costs and expenses of the Tenant Improvements as

 

Page 6



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

  approved by Tenant exceed the Allowance, then Tenant shall be obligated to pay
for all reasonable excess costs. Landlord shall submit an invoice to Tenant for
such excess costs at the time the Detailed Plans and Cost Statement are approved
or deemed approved by Tenant, and Tenant shall pay such excess costs as follows:
(i) [***] upon receipt of Landlord’s invoice therefor, and (ii) [***] within
[***] of receipt of the certificate of completion. If the cost of designing and
constructing the Tenant Improvements as approved by Tenant is less than the
Allowance, Tenant shall not be entitled to any refund of the unused portion of
the Allowance.

 

5)

Change Orders and Additional Costs. After approval of the Cost Statement by
Tenant, additional costs will likely be incurred by Landlord. These costs may
include, without limitation, design costs that may not yet have been billed,
design costs for selection of finishes, costs for construction clarifications
and other construction administration by the architect or engineers,
construction changes required by governmental inspectors, and changes to the
Plans or actual construction initiated by Tenant. From time to time, Landlord
shall update the previously approved Cost Statement to account for the
subsequent changes in cost, and Tenant shall promptly pay any cost in excess of
the Allowance and not previously paid by Tenant. For changes initiated by Tenant
that will revise the previously approved Cost Statement or the construction
schedule, a change order (“Change Order”) shall be prepared by Landlord, its
architect, or general contractor. Each Change Order shall include information
regarding any revisions to the cost and construction schedule, and shall provide
sufficient information for evaluation by Landlord, its architect, and Tenant.
Before the work detailed on the Change Order proceeds, Tenant’s Representative
must approve the Change Order, including any change in cost and time. Tenant
shall have [***] to approve each Change Order, unless Landlord grants Tenant
more time. If Tenant does not approve the Change Order within the approval
period, the Change Order shall be deemed disapproved by Tenant. If the Change
Order is not approved or deemed disapproved, Landlord shall not proceed with the
work contemplated in the Change Order. If the Change Order is approved and the
additional cost exceeds [***], and if requested by Landlord, Tenant shall pay
the cost of any such Change Order before Landlord proceeds with the work that is
the subject of the Change Order.

 

6)

Construction. After Tenant (i) approves the Detailed Plans and the Cost
Statement, (or if Tenant does not respond to Landlord regarding the Detailed
Plans and the Cost Statement, as set forth in Section 4 herein), and (ii) pays
any and all costs in excess of the Allowance as set forth in Section 4 herein,
then Landlord shall be entitled to cause, and shall cause, the general
contractor designated by Landlord to construct the Tenant Improvements in
accordance with the Plans and the Cost Statement.

 

7)

Delay. The Commencement Date, Expiration Date, and commencement of installments
of Monthly Base Rent shall not be postponed or delayed as a result of any of the
following:

 

  a)

Tenant’s failure to furnish information or consult with Landlord or Landlord’s
architects or engineers when requested in order to prepare the Detailed Plans;

 

  b)

Tenant’s failure to approve the Detailed Plans and/or Cost Statement or to pay
any excess cost as provided in Sections 4 and 5 herein;

 

  c)

Tenant’s failure during construction to furnish information or consult with
Landlord or Landlord’s architects, engineers or contractors when requested in
order to complete construction;

 

  d)

Additional time necessary to consider changes, revise the Plans, obtain pricing,
and/or prepare other documentation for a Change Order initiated by Tenant,
whether or not such Change Order is approved by Tenant, and to construct
approved Change Orders; or

 

Page 7



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

  e)

Any other delay from any other cause attributable to Tenant, its agents,
consultants, contractors, subcontractors or employees.

 

8)

Tenant’s Access to Expansion Space. Landlord shall permit Tenant and its agents
reasonable access to the Expansion Space during normal business hours prior to
the Commencement Date for the purpose of installing telephone and computer
cabling and equipment and fixtures. Tenant’s right to install equipment and
fixtures does not include a general right to move personal property into the
Expansion Space before the Expansion Space is inspected for purposes of
obtaining a certificate of completeness. Therefore, the right to install
equipment and fixtures only is granted to the extent the installation does not
interfere or hinder Landlord’s ability to obtain a certificate of completeness
for the Expansion Space. Tenant’s entry of the Expansion Space for installation
shall not constitute acceptance of the Expansion Space nor Tenant’s
acknowledgment of the Commencement Date of the Lease, unless Tenant commences
the operation of any portion of its business therein. This right of entry onto
the Expansion Space is a license from Landlord to Tenant and is subject to
revocation in the event that Tenant or its employees, contractors or agents
directly causes or is the cause of any code or governmental violation, labor
dispute, delay or damage or otherwise becomes in default of any term, covenant
or condition of this Lease as provided in Section 9.01. Prior to Tenant’s
access, Tenant shall demonstrate to Landlord that it has obtained the insurance
required and is in compliance with Section 8.04 of the Lease. Tenant’s early
access shall be subject to the Section 8.05 of the Lease (Waiver of Subrogation)
and Section 8.06 of the Lease (Indemnity/Waiver of Liability). Therefore, Tenant
agrees to assume all risk of loss or damage to any telephone and computer
cabling, equipment and fixtures installed pursuant to this provision and to
indemnify and hold Landlord, its contractors, employees or agents harmless for
any damage or injury indirectly or directly caused by Tenant’s entry.

 

9)

Warranties. Landlord shall cause the repair or replacement of any defects in
material or workmanship in the Tenant Improvements installed by Landlord for a
period of one (1) year after the date of the certificate completion for the
Expansion Space, or the duration of any manufacturer’s warranty, whichever is
longer, provided Tenant notifies Landlord of such defect as soon as reasonably
practicable after the date Tenant discovers such defect. LANDLORD MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, IN CONNECTION WITH THE
TENANT IMPROVEMENTS EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 9. Tenant’s
sole remedy for the breach of any applicable warranty shall be the remedy set
forth in this Section 9. Tenant agrees that no other remedy, including without
limitation, incidental or consequential damages for lost profits, injury to
person or property or any other incidental or consequential loss, shall be
available to Tenant.

 

10)

Compliance with Certain Requirements. At any time before, during, and after
construction, Landlord shall have the right to require changes to the Plans and
construction in order to comply with applicable building codes, other
governmental requirements, and insurance requirements. Neither Landlord’s nor
Tenant’s approval of the Plans is a warranty that the Plans comply with
applicable building codes, other governmental requirements, and insurance
requirements.

 

11)

Liability. The architects and engineers are responsible for completing the Plans
in accordance with applicable, laws, rules and regulations, including the local
building code, and in a manner that is consistent with Tenant’s intended use.
The contractor is responsible for completing the Tenant Improvements in
accordance with the Plans. The architects and engineers and contractor are
responsible if the Tenant Improvements are not completed in accordance with
applicable laws, rules and regulations or Tenant’s intended use.

(The remainder of this page intentionally left blank.)

 

Page 8



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

EXHIBIT B-1

SCHEMATIC SPACE PLAN

[***]

 

Page 9



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

EXHIBIT H

FIRST OFFER RIGHT

Landlord grants Tenant a right (this “First Offer Right”) to all of Suite 1500,
containing 14,205 square feet, Suite 1510 containing 1,588 square feet, Suite
1605 containing 1,520 square feet, Suite 1640 containing 1,662 feet, Suite 1650
containing 2,816 square feet, Suite 1600 containing 2,371 square feet, Suite
1610 containing 3,250 square feet and Suite 1620 containing 4,027 square feet,
as shown on the attached Exhibit H-1.

1. This First Offer Right is granted to Tenant provided: (i) Tenant is not and
has never been in default of this Lease, (ii) the Leased Premises contain at
least 16,120 square feet, (iii) Tenant continuously occupies the Leased
Premises, and (iv) Tenant has not assigned the Lease nor subleased all or a
portion of the Leased Premises.

2. This First Offer Right is subject to the prior rights of third parties, which
shall be delineated in writing by Landlord to Tenant at the time of the
communication of the First Offer Right. In addition, prior to the communication
of the First Offer Right, Landlord reserves the right to continue to lease the
Space to the tenant, assignee or subtenant occupying the Space.

3. If the Space becomes vacant and available, Landlord shall provide Tenant with
notice. Landlord’s notice may require that the Space be leased promptly. If
there is a prospective tenant interested in leasing space that includes but is
greater than the Space, Tenant must lease all of the space being considered for
lease by the third-party, as well as the Space. The terms for the lease of the
additional space shall be as provided for in this Exhibit.

4. If Tenant elects to lease the Space, exercising its First Offer Right, Tenant
shall provide Landlord with notice of its election within ten (10) days of the
date of Landlord’s notice. The parties shall then have thirty (30) days from the
date of Tenant’s election notice to enter into an amendment documenting the
lease of the Space by Tenant.

5. Tenant shall accept the Space “AS IS” and will lease the Space at the Market
Base Rent Rate, defined below, subject to Tenant Improvements negotiated between
Tenant and Landlord. The lease of the Space shall commence as agreed by the
parties, but no later than 60 days after Tenant’s receipt of Landlord’s notice
(the “Space Commencement Date”). The lease of the Space shall expire on the
later of: (i) the Expiration Date, or (ii) three years from the Space
Commencement Date. If (ii) applies, the lease for the remainder of the Leased
Premises shall also be extended so that the lease for all space expires on the
same date.

6. If Tenant does not respond to Landlord’s notice within the 10 day period or
provides Landlord with notice that Tenant does not elect to lease the Space, or
if Landlord and Tenant, working in good-faith, fail to enter into an amendment
to the Lease with regard to the Space or Tenant Improvements for the Space
within the thirty (30) day period, then this First Offer Right shall
automatically terminate, Landlord may lease the Space to others, and Tenant
shall have no further rights to lease the Space. If Tenant’s right to the Space
terminates as a result of Tenant’s failure to sign an amendment within the
thirty (30) day period, Tenant shall be responsible for any provable damage, to
Landlord resulting from Tenant’s exercise of the First Offer Right and resulting
termination.

 

Page 10



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

7. “Market Base Rent Rate” means the annual rental rate then being charged in
the greater downtown Raleigh, North Carolina sub-market, as reasonably
determined by Landlord with reference to other rent for similar office space
comparable to the space for which the Market Base Rent Rate is being determined
(taking into consideration, but not limited to, use, location and floor level
within the applicable building, definition of rentable area, leasehold
improvements provided, quality and location of the applicable building, rental
concessions such as abatements or Lease assumptions) and the time the particular
rate under consideration became effective), and in no event less than then Rent
per square foot for the Leased Premises. It is agreed that bona fide written
offers to lease the Leased Premises or comparable space made to Landlord by
third parties (at arm’s-length) may be used by Landlord as an indication of
Market Base Rent Rate.

(The remainder of this page is intentionally left blank.)

 

Page 11



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

EXHIBIT H-1

THE SPACE

[***]

 

Page 12